MEMORANDUM **
Ernesto Hurtado-Zepeda appeals from the 77-month sentence imposed following his guilty-plea conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Hurtado-Zepeda contends that his sentence is unreasonable in light of the factors set forth in 18 U.S.C. § 3553(a). We conclude that the district court did not commit procedural error and that the sentence is substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 1001-02 (9th Cir.2008); see also United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir.2006); United States v. Rodriguez-Rodriguez, 441 F.3d 767, 770-71 (9th Cir.2006).
Hurtado-Zepeda also contends that a condition of supervised release that requires him .to report to the probation office within 72 hours of re-entering the United States violates his Fifth Amendment privilege against self-incrimination. As Hurta-do-Zepeda acknowledges, this contention is foreclosed. See Rodriguez-Rodriguez, 441 F.3d at 772-73.
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)(2)).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.